                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



  Mohammad Jinnat Ali,

                                Plaintiff,

                        -V-
                                                            Civil Action No. 1:18-cv-228
                                                            Hon. Liam G'Grady
  Andrew M.Saul,Commissioner of Social
                                                            Hon. Ivan D. Davis
  Security,

                                Defendant.




                                             ORDER


       Before the Court is Magistrate Judge Davis' Report and Recommendations regarding

Plaintiff's appeal ofthe denial of his Social Security Disability Insurance Benefits("DIB"). Dkt.

20. Judge Davis issued this Proposed Findings of Fact and Recommendations("R&R")on

January 7, 2020. PlaintifT timely objected on January 21,2020, thus also before the Court is

Plaintiffs Objection to Magistrate Judge's Report and Recommendation ("Objection"). Dkt. 21.

Defendant filed a response to the Objection on February 4,2020. Dkt. 22.

                                      I. BACKGROUND


       Plaintiff Ali seeks judicial review, pursuant to 42 U.S.C. § 405(g), of the Commissioner

of the Social Security Administration's denial of his claim for Social Security DIB. Plaintiff

applied for DIB on December 11, 2013; the claim was denied initially on April 29,2014. and

again on September 2, 2014, upon reconsideration. Administrative Law Judge ("ALJ") Brian J.

Kilbane then presided over Plaintiffs case, and held a hearing with Plaintiff by video

teleconference on March 2,2017. After ALJ Kilbane denied Plaintiffs application on April 27,

                                                1
